MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any
                                                                   Apr 05 2017, 6:54 am
court except for the purpose of establishing
the defense of res judicata, collateral                                CLERK
                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                     Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennifer L. Harmeyer                                      Curtis T. Hill, Jr.
Jeffersonville, Indiana                                   Attorney General of Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              April 5, 2017
Parent-Child Relationship of                              Court of Appeals Case No.
                                                          10A01-1608-JT-1947
T.H. (Minor Child),
                                                          Appeal from the Clark Circuit
and                                                       Court
J.H. (Father),                                            The Honorable Vicki L.
Appellant-Respondent,                                     Carmichael, Judge
                                                          The Honorable Joni L. Grayson,
        v.                                                Magistrate
                                                          Trial Court Cause No.
The Indiana Department of                                 10C04-1511-JT-22
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017       Page 1 of 18
      Mathias, Judge.


[1]   The Clark Circuit Court terminated J.H.’s (“Father”) parental rights to T.H.,

      his minor child. Father appeals and raises several issues, which we restate as

      whether the trial court’s findings were supported by the evidence and whether

      the trial court erred when it terminated Father’s parental rights.

[2]   We affirm.


                                  Facts and Procedural History

[3]   T.H. was born on November 11, 2012, to Father and B.H. (“Mother”), who are

      married. Mother is a drug addict, and T.H. tested positive for opiates at birth.

      T.H., who was born in Kentucky, was removed from her parents’ care because

      Father was homeless and Mother was a drug addict. The child was placed in

      foster care, and the State of Kentucky ordered Father to participate in

      numerous services.


[4]   T.H. was returned to Father’s care on April 11, 2014, but the State of Kentucky

      issued a no-contact order between Mother and T.H. Mother did not participate

      in services and continued to use drugs. The State of Kentucky then closed its

      case. Shortly thereafter, Mother and Father moved to Sellersburg, Indiana.


[5]   On July 15, 2014, Mother’s sister discovered twenty-month-old T.H. alone in

      the house. Father left T.H. in Mother’s care while he was at work, and Mother

      left the house to get cigarettes. DCS removed T.H. from Father’s care and




      Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 2 of 18
      placed her with her maternal aunt, but she was eventually returned to the care

      of her former foster parents.

[6]   Mother and Father admitted that T.H. was a child in need of services

      (“CHINS”) in September 2014. Father was ordered to participate in numerous

      services including participation in parenting classes, counseling, and supervised

      visitation with T.H., and maintaining contact with his family case manager.

[7]   Father initially participated in services and supervised visitation. The visitation

      supervisor did not have any concerns with Father’s interaction with T.H.

      Father completed a psychological evaluation, but four of the tests were returned

      as invalid and could not be scored. Father does not use illegal substances, and

      his drug screens were negative. Father attended parenting classes but did not

      complete the twelve-week program.


[8]   Mother was also ordered to participate in numerous services. Mother

      participated in some services, but also continued to use illegal substances.

      Mother acknowledged her substance abuse problem but refused to refrain from

      using illegal substances.


[9]   In April 2015, Father’s employment ended when the company he worked for

      shut down. In May 2015, Father’s vehicle broke down and he did not have

      reliable transportation. Father’s participation in services and visitation with

      T.H. ceased after Father no longer had a vehicle. The trial court ordered

      visitation with T.H. suspended in November 2015 because Father failed to



      Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 3 of 18
       exercise visitation with T.H. from May 2015 to November 2015. Father also

       failed to maintain contact with his family case manager.

[10]   On November 10, 2015, DCS filed a petition to terminate Mother’s and

       Father’s parental rights. Evidentiary hearings were held on the petition on

       March 3, April 7, April 21, and June 9, 2016. On July 27, 2016, the trial court

       issued an order terminating parents’ parental rights. The trial court found in

       pertinent part:


               4. On May 28, 2015, a permanency hearing was held . . . .
               Mother and Father did not appear. . . . The Court found that
               Father was not in compliance with the plan. Father had
               completed a psychological evaluation, but the majority of the
               results were not considered valid due to reporting by Father that
               was minimized. Father had attended five (5) to six (6) parenting
               classes. Father attended counseling on March 2, 2015, but
               cancelled on April 9, 2015 and no-showed on April 19, 2015.
               Father had clean drug screens during the report period. . . .


               5. On August 20, 2015, a periodic case review hearing was held, .
               . . . Mother and Father failed to appear. . . . At that time, the
               Court also found that Father had not complied with Child’s case
               plan. Father had not attended counseling since March 2015.
               Father attended five (5) to six (6) parenting classes, but had not
               completed the course. Father was unemployed. Father had not
               visited Child since May 8, 2015. Father had failed to maintain
               contact with the Family Case Manager since May 2015. . . . The
               Court found that Mother and Father had not enhanced their
               ability to fulfill their parental obligations, had not cooperated
               with DCS, and had not visited Child since May 8, 2015.


               6. On November 19, 2015, a periodic case review hearing was
               held . . . . Mother and Father failed to appear. . . . Father was not
       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 4 of 18
        participating in any services, submitting to random drug screens,
        or maintaining contact with the Family Case Manager. He had
        not visited Child since May 8, 2015. . . .


        7. On May 19, 2016, a permanency hearing was held . . . .
        Mother and Father failed to appear. . . . Mother had housing
        with Father. Visitation was suspended by the Court in November
        2015 due to failure of the Parents to attend visitation since May
        of 2015. . . . Father had not participated in services, including
        parenting classes or counseling. Father had not maintained
        contact with the Family Case Manager, including updating her
        on his telephone number. Father had screened negative for all
        substances on screens he had submitted to. Father had recently
        obtained employment, but did not provide such information to
        the Family Case Manager. He continues to live with Mother. . . .


                                                 ***


        76. Father failed to maintain consistent contact with [Family
        Case Manger] Martin, including responding to correspondences
        and telephone messages within a reasonable amount of time.


        77. Father failed to contact FCM Martin by telephone at least
        once per week.


        78. FCM Martin would communicate with Father via telephone
        calls, text messages, letters, and home visits.


                                                 ***


        81. When FCM Martin did speak with Father, he would often
        get angry with FCM Martin and hang up the phone.



Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 5 of 18
        82. As of May 2015, Father stopped all contact with FCM
        Martin.


        83. FCM Martin’s telephone number and work address ha[ve]
        been the same for the entirety of this CHINS matter.


        84. On August 24, 2015, Father stated to FCM Martin to leave
        him alone and not to contact him anymore.


                                                 ***


        101. Father completed a psychological assessment, but the
        majority of the results of Father’s evaluation were not considered
        valid and he failed to follow all the recommendations of the
        assessment.


                                                 ***


        105. Father’s results from the Incomplete Sentence Blank-Adult
        Form revealed a theme of blaming Mother and lack of concern
        for Child. Father’s “responses suggest a man who likely placed
        too much of the blame onto his spouse for the loss of custody of
        his daughter. That being said, he also fears for his wife’s safety
        and is generally concerned for her well-being. Overall, there is a
        lack of concern expressed for [T.H.’s] well-being.”


                                                 ***


        110. Dr. Sheppard summarized the following based on the
        psychological evaluation: “However, [J.H.] appears unwilling
        and unable to accept additional responsibility himself for
        ensuring his daughter’s safety. He seems to care about her and
        want to be a good father, but he struggles with the specifics of
        how to do that. Further, there is some question about his ability
Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 6 of 18
        to truly connect and bond with his child. He expresses missing
        her, but largely from the perspective of what she provides to him
        (being able to hold her, having a happy family, etc.). [J.H.]
        clearly expresses love for his family, but might be lacking a
        deeper connection with his child. He might not fully understand
        all that is involving [sic] in taking care of and nurturing an
        infant/toddler. This examinee is also likely in denial about his
        wife’s serious substance abuse issues. This can lead to enabling
        and denying real risks that exists [sic].”


        111. Dr. Sheppard diagnosed Father with Relationship Distress
        with Spouse or Intimate Partner and Parent-Child Relationship
        Problem based upon the relationship problems presenting in the
        family.


                                                 ***


        113. Based on the psychological evaluation, Dr. Sheppard
        recommended the following:


            a. Father to only have access to Child if he can ensure that
               she will not be around Mother when she is under the
               influence and that Father must realize he is responsible for
               providing a safe and nurturing environment for Child;

            b. Father would benefit from attending Al-Anon and/or Nar-
               Anon;

            c. Visitation to be supervised:

            d. Family therapy to occur once Mother is actively engaged
               in substance abuse treatment;

            e. Father to submit to random drug screens;




Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 7 of 18
            f. That those working with the family should be aware of
               signs of domestic violence and report any suspicious
               activity due to it appearing such has happened in the past:

            g. Father would benefit from hands-on parenting services;
               and

            h. Ongoing case management.


        114. FCM Martin discussed the finding and recommendations of
        the psychological assessment with Father in January of 2015.


        115. Father failed to follow the recommendations of the
        evaluation by failing to attend Al-Anon and failing to complete
        parenting classes offered to him.


        116. On February 19, 2015, Father stated to Mother’s ACP
        therapist, Lori Paris, that he bought drugs for Mother and
        provided Mother money to purchase drugs.


        117. Lori Paris believed Father was enabling Mother’s use.


        118. Father failed to complete parenting classes and demonstrate
        knowledge and skills learned in the classes.


        119. Father stated in FCM Martin that he did not need parenting
        classes.


                                                 ***


        126. Father failed to participate in individual counseling at a
        frequency and duration as recommended by the therapist.


                                                 ***

Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 8 of 18
        128. FCM Martin reminded Father at a home visit on January
        22, 2015 that he needed to schedule a counseling appointment to
        address his anger management. Father denied having an anger
        problem and denied needing counseling.


                                                 ***


        133. Father participated in supervised visitation with Child from
        July 2014 until May 2015.


        134. Father was offered supervised visitation with Child on
        Mondays and Sundays while Child was placed in relative care
        from July 15, 2014 to October of 2014. Father visited Child only
        on Mondays.


        135. After Child was placed in kinship care in October 2014, a
        referral for supervised visitation was made to Family Time, Inc.
        on October 17. 2014.


        136. Family Time, Inc. provided Father fully supervised
        visitation with Child at a frequency of two (2) times per week for
        two (2) hours at each visit.


        137. Father failed to attend thirteen (13) visitations from October
        2014 to May 2015 . . . .


        138. Father failed to attend any further visitations with Child
        after May 12, 2015.


        139. Between May 12, 2015 to November 19, 2015 (when visits
        were ordered suspended by the Court due to a failure of Father to
        visit with Child), no visit was ever denied to Father.



Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 9 of 18
        140. Father stated to Melina Olivas that he stopped visiting the
        child because vehicle was not working properly and also stated
        concerns with gas money.


        141. Melina Olivas provided Father resources for transportation
        and resources to get his vehicle fixed.


        142. Melina Olivas provided Father a gas card in May of 2015
        and offered him a ride to Court.


        143. In late May or early June of 2015, Melian Olivas went to the
        home of Mother and Father to provide groceries. There was no
        electricity in the home at that time.


        144. In late June 2015, Melina Olivas went to the home of
        Mother and Father to provide groceries.


        145. Father never asked Melina Olivas about Child during her
        encounters with him after he stopped visiting Child in May 2015.


                                                 ***


        151. Father has criminal history in Kentucky.


                                                 ***


        164. Mother stated to Child’s maternal aunt, Angela Carwile,
        that Father was physically abusive to her in their relationship.


        165. Angela Carwile advised Mother to file a police report.




Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 10 of 18
               166. Mother described to Angela Carwile an incident where she
               had wanted money from Father for drugs, that Father made her
               perform sexual acts, that Father hit her while this occurred, that
               father put her in the basement, pinned her up, and threatened her
               with a machete.


               167. Angela Carwile witnessed Mother with a black eye in the
               summer of 2014 and Mother stated Father had caused the injury.


               168. In March of 2015, FCM Martin observed a photo of Mother
               with a black eye.


                                                        ***


               197. Guardian ad Litem, Michael Forsee (“GAL Forsee”) agrees
               that it is in Child’s best interest for termination of parental rights
               and adoption. GAL Forsee makes this recommendation due to
               Mother’s inability to maintain sobriety, Father’s enabling of
               Mother, Mother and Father’s failure to visit Child, Mother and
               Father’s failure to comply with any services or request from the
               Department of Child Services, that Mother and Father have been
               non-existent in Child’s life for many months, and due to Child’s
               current foster parents providing for Child and being the only
               parents Child has bonded with. Mother and Father failed and
               refused to make an appointment with GAL Forsee.


       Appellant’s App. pp. 22-40.


[11]   The trial court then concluded that the conditions that resulted in T.H.’s

       removal and continued placement outside Father’s home would not be

       remedied and that continuation of the parent-child relationship poses a threat to

       T.H.’s well-being. The court also concluded that termination of Father’s rights


       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 11 of 18
       was in T.H.’s best interests. Father now appeals the order terminating his

       parental rights to T.H.1


                                           Discussion and Decision

[12]   The purpose of terminating parental rights is not to punish parents but instead

       to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009).


[13]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights must allege


                  (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions that
                       resulted in the child's removal or the reasons for placement
                       outside the home of the parents will not be remedied.

                       (ii) There is a reasonable probability that the continuation of
                       the parent-child relationship poses a threat to the well-being of
                       the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;




       1
           The trial court also terminated Mother’s parental rights, but Mother has not appealed the trial court’s order.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017                Page 12 of 18
               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


[14]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; G.Y., 904 N.E.2d at 1261. However, because Indiana Code section

       31-35-2-4(b)(2)(B) is written in the disjunctive, the trial court is required to find

       that only one prong of subsection (b)(2)(B) has been established by clear and

       convincing evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010).


[15]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cnty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). It is instead

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[16]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). We neither reweigh the evidence nor assess witness credibility. Id. We

       consider only the evidence and reasonable inferences favorable to the trial court's

       judgment. Id. In deference to the trial court's unique position to assess the

       evidence, we will set aside a judgment terminating a parent-child relationship

       only if it is clearly erroneous. Id. Clear error is that which leaves us with a


       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 13 of 18
       definite and firm conviction that a mistake has been made. J.M. v. Marion Cnty.

       Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004), trans. denied.


[17]   Finally, where, as here, the trial court includes findings of fact and conclusions

       thereon in its order terminating parental rights, our standard of review is two-

       tiered. S.P.H., 806 N.E.2d at 879. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


                                     The Trial Court’s Findings

[18]   Father argues that the trial court’s findings of fact concerning his prior criminal

       history from the State of Kentucky and that finding of fact number 99

       concerning his income are not supported by the evidence.

[19]   The DCS presented certain exhibits concerning Father’s criminal history to the

       trial court, but the exhibits were not admitted after Father objected on the

       grounds of relevance. However, Father himself testified concerning his criminal

       history, and the GAL’s report discussed it as well. Tr., Vol. II, pp. 32, 37, 39,

       40, 43; Ex. Vol., DCS Ex. 27. This evidence is sufficient to support the findings

       describing Father’s criminal history.


[20]   Father also challenges finding number 99, which states that “Father failed to

       have a legal source of income after losing his job at Swifty’s gas station in spring

       of 2015 until obtaining current employment at AutoZone on January 29, 2016.”

       Appellant’s App. p. 30. The DCS presented evidence that Father had no

       income for twelve weeks between the date the gas station closed and the date
       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 14 of 18
       Father began collecting unemployment. Therefore, the finding is not supported

       by the evidence to the extent it states that Father had no income until January

       29, 2016. However, as Father was employed on the date of the termination

       hearing, the inaccuracy in this finding does not require reversal of the trial

       court’s judgment.


                                           Sufficient Evidence

[21]   Next we address Father’s argument that the trial court clearly erred when it

       concluded that there is a reasonable probability that continuation of the parent-

       child relationship poses a threat to T.H.’s well-being and that termination of his

       parental rights was in T.H.’s best interests.


                                       I. Threat to T.H.’s Well-Being

[22]   Father argues that the trial court clearly erred when it found there is a

       reasonable probability that continuation of the parent-child relationship poses a

       threat to T.H.’s well-being. When considering subsection 31-35-2-4(b)(2)(B)(ii),

       the trial court must examine the parent’s habitual patterns of conduct to

       determine the probability of future neglect or deprivation of the child. A.D.S. v.

       Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013). The trial

       court may consider evidence of a parent’s prior history of neglect, failure to

       provide support, and lack of adequate housing and employment. Id. DCS is not

       required to provide evidence ruling out all possibilities of change. Id. Instead it

       needs to establish only that a “reasonable probability” exists that the parent’s

       behavior will not change. Id.


       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 15 of 18
[23]   Father argues that the DCS failed to prove a continued threat to T.H.’s well-

       being because he has a stable home, he does not use illegal substances, and he

       appropriately cared for T.H. during supervised visitations. Father also partially

       complied with the services ordered and had difficulty maintaining his

       participation in services after he lost his job and his car broke down.


[24]   However, even when Father was employed and had a working vehicle, he did

       not participate in all services ordered and missed several supervised visitations.

       He told his family case manager that he did not need parenting classes or

       counseling. After he lost his job and no longer had a working vehicle, in May

       and June 2015, DCS provided resources to Father so that he could attend

       supervised visitation with T.H., but Father failed to do so and has not visited

       with T.H. since May of 2015. He has not participated in any services since May

       of 2015. He also never requested information about T.H.’s welfare from DCS

       service providers. Father’s failure to exercise his right to visit T.H. demonstrates

       a “lack of commitment to complete the actions necessary to preserve [the]

       parent-child relationship.” Lang v. Starke County Office of Family and Children, 861
N.E.2d 366, 372 (Ind. Ct. App. 2007).

[25]   Father is still married to Mother, who admits to abusing illegal substances.

       DCS also presented evidence that Father enables Mother’s drug use, and

       Mother admitted she will continue to use illegal substances. Before T.H. was

       removed from Father’s care, Father allowed Mother to care for T.H. even

       though Mother is a drug addict. For all these reasons, we conclude the trial

       court’s conclusion that there is a reasonable probability that continuation of the

       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017   Page 16 of 18
       parent-child relationship poses a threat to T.H.’s well-being is supported by the

       evidence.2


                                               II. T.H.’s Best Interests

[26]   In determining the best interests of a child, the trial court must look beyond the

       factors identified by DCS and consider the totality of the evidence. In re J.S.,

       906 N.E.2d 226, 236 (Ind. Ct. App. 2009). “In so doing, the trial court must

       subordinate the interests of the parent to those of the child.” Id. Children have a

       paramount need for permanency, which our supreme court has deemed a

       central consideration in determining a child's best interests. In the Matter of E.M.,

       4 N.E.3d 636, 647-48 (Ind. 2014). Courts “need not wait until a child is

       irreversibly harmed such that the child’s physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship.” Id. at 648 (citation omitted). We have previously determined that

       the testimony of the case worker or guardian ad litem regarding the child’s need

       for permanency supports a finding that termination is in the child's best

       interests. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203

       (Ind. Ct. App. 2003).




       2
         Father also argues that there was insufficient evidence to support the trial court's conclusion that there is a
       reasonable probability that that the conditions that resulted in the child's removal or the reasons for
       placement outside the home of the parents will not be remedied. Indiana Code section 31-35-2-4(b)(2)(B) is
       written in the disjunctive and requires clear and convincing evidence of only one of the circumstances listed
       in subsection (B). See R.J. v. Ind. Dep't. of Child Servs., 56 N.E.3d 729 (Ind. Ct. App. 2016). Therefore, we need
       not address this argument.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017                Page 17 of 18
[27]   Here, the GAL testified that termination of Father’s parental rights was in

       T.H.’s best interests. Tr. pp. 96, 100-01. On the date of the final termination

       hearing, T.H. had been in Father’s care for only three of her forty-three months

       of life. At the time of that hearing, Father had not seen, much less cared for,

       T.H. in over a year. Moreover, Father and Mother are still married, and Father

       has historically enabled Mother’s illegal substance abuse. T.H. deserves the

       permanency and stability she now has with her foster family, and her foster

       parents wish to adopt her.3


[28]   For these reasons and those expressed in the trial court’s termination order, we

       conclude that the trial court’s finding that termination of Father’s parental

       rights to T.H. is in her best interests is supported by clear and convincing

       evidence.


                                                    Conclusion

[29]   Clear and convincing evidence supports the trial court’s order terminating

       Father’s parental rights to T.H.

[30]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       3
         Father also argues that the DCS did not prove that it has a satisfactory plan for the care and treatment of
       T.H. Adoption by the foster parents, who have taken care of T.H. most of her life is a more than satisfactory
       plan for her care and treatment. The fact that the foster parents inquired about T.H.’s welfare after they
       learned that she was returned to Father’s care does not negate their suitability as adoptive parents.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1608-JT-1947 | April 5, 2017            Page 18 of 18